               Case 3:20-cr-00003-EMC Document 46 Filed 06/19/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DANIEL PASTOR (CABN 297948)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6778
 7        FAX: (415) 436-7234
          daniel.pastor@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                      ) CASE NO. CR20-003 EMC
                                                    )
14           Plaintiff,                             ) [PROPOSED] ORDER EXCLUDING TIME
                                                    ) BETWEEN JUNE 13, 2020 AND JUNE 24, 2020
15      v.                                          )
                                                    )
16   ALEXANDER GIMARAIS MAZARIEGOS-                 )
     MAZARIEGOS                                     )
17                                                  )
             Defendant.                             )
18                                                  )
                                                    )
19

20           The parties appeared by Zoom videoconference on Saturday, June 13, 2020 for a hearing on
21 Defendant’s Motion to Dismiss the Indictment. Defendant waived his personal appearance and agreed

22 to proceed by video. The Court found that proceeding by video was necessary due to the COVID-19

23 pandemic. The Court heard argument from the parties and set a status date of June 24, 2020 to

24 determine witness availability and to schedule an evidentiary hearing. The Court ordered that time be

25 excluded from June 13, 2020 through June 24, 2020.

26

27

28

     [PROPOSED] ORDER                              1
     CR20-003 EMC
              Case 3:20-cr-00003-EMC Document 46 Filed 06/19/20 Page 2 of 2




 1                                          [PROPOSED] ORDER.

 2          The Court finds that exclusion from the time limits applicable under 18 U.S.C. § 3161 of the

 3 period from June 13, 2020, through June 24, 2020, is warranted and that the ends of justice served by the

 4 continuance outweigh the best interests of the public and the defendant in a speedy trial. 18 U.S.C.

 5 § 3161(h)(7)(A). Time shall be excluded under 18 U.S.C. § 3161(h)(1)(D) because the hearing on

 6 Defendant’s pretrial motion to dismiss the indictment has not concluded. In addition, the Court finds

 7 that failure to exclude time would unreasonably deny counsel the reasonable time necessary for effective

 8 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv).

 9          IT IS SO ORDERED.

10

11 DATED: June 19, 2020                                         ________________________________
                                                                HONORABLE EDWARD M. CHEN
12                                                              United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER                               2
     CR20-003 EMC
